Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 1 of 20




                       EXHIBIT Q
      Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 2 of 20




          INTERIM GUIDANCE FOR HIGHER EDUCATION
        DURING THE COVID-19 PUBLIC HEALTH EMERGENCY

When you have read this document, you can affirm at the bottom.
As of June 20, 2020



Purpose
This Interim Guidance for Higher Education during the COVID-19 Public Health Emergency (“Interim
COVID-19 Guidance for Higher Education”) was created to provide colleges, universities and other higher
education institutions, and their employees, students, visitors, contractors, and vendors with precautions
to help protect against the spread of COVID-19.
This guidance is intended to address all types of in-person higher education institutions, including but not
limited to community and junior colleges, universities, graduate and professional schools, medical
schools, and technical schools. In addition to affirming to understand and meet the requirements
described herein, higher education institutions must develop a plan for reopening and operating for the
duration of the COVID-19 public health emergency. Plans should reflect engagement with campus
stakeholders, including but not limited to administrators, faculty, staff, students and, where appropriate,
affiliated organizations (e.g., union, alumni, and/or community-based groups). Specifically, each
institution must develop and submit a plan that, at a minimum, covers:
         (1) Reopening of the campus,
         (2) Monitoring of health conditions,
         (3) Containment of potential transmission of the virus, and
         (4) Shut down of in-person operations on the campus, if necessitated by widespread COVID-19
             transmission.


Reopening includes plans for restarting campus operations including student, faculty, and staff return.
The following considerations must be included, at a minimum:
•   Capacity: Phasing and quantity of students, faculty and staff to return to campus, considering
    factors such as ability to maintain social distance in public spaces and residence halls, testing
    capabilities, Personal Protective Equipment (PPE) availability, quarantine and isolation capacity, local
    medical capacity, and availability of safe transportation;
•   PPE: Develop plans for obtaining and providing acceptable face coverings to all employees of the
    institution. Determine if the institution will be providing face coverings or other PPE to students.
    Develop requirements about what PPE is required where and when for employees, students, and
    other individuals on campus, in accordance with state and local public health laws, regulations, and
    policies;
•   Testing: Plan for screening and diagnostic testing students and faculty for SARS-CoV-2 upon return,
    especially any individuals with recent international or long-distance travel, particularly from areas
    with widespread community transmission of the virus. Plans should indicate if individuals will be
    tested, who will be tested, the frequency of testing, the method of testing, notification of test results,
    and the process for those arriving to campus untested. Plans may determine whether to quarantine
    students upon arrival until they receive testing and a negative test result;
     Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 3 of 20



•   Residential living: Residential living plans should include protocols for capacity limits, enhanced
    cleaning and disinfection, appropriate social distancing, use of acceptable face coverings in common
    areas, restrictions on non-essential gatherings and activities, limited access by students to other
    residential facilities (e.g. dormitories), restrictions of visitors, special housing considerations for
    students who are immunocompromised or who have an underlying health condition, separate living
    spaces for persons undergoing isolation or quarantine, and a modified set of rules for students to
    follow;
•   Operational activity: Determine how classes, shared spaces, and activities may be adapted in
    various phases of return and operations (e.g., identify which classes will offer alternate approaches
    such as A/B schedules or remote instruction; appointment-only use of shared spaces, limiting number
    of individuals participating in in-person activities at any given time);
•   Restart operations: Implement plans to safely reopen buildings such as cleaning and disinfection,
    and restarting ventilation, water systems, and other key facility components, as applicable;
•   Extracurriculars: Institute policies regarding extracurricular programs and which activities will be
    allowed, considering social distancing and risk of COVID-19 transmission;
•   Vulnerable Populations: Consider vulnerable populations on campus and individuals who may not
    feel comfortable returning, to allow them to safely participate in educational activities and
    accommodate their specific circumstances; and
•   Hygiene, cleaning and disinfection: Establish campus-wide cleaning and disinfection protocols for
    classrooms, residence halls, restrooms, dining halls and other facilities. Promote hand and respiratory
    hygiene among all individuals on campus.


Monitoring includes policies to track health conditions on campus. The following considerations must be
included, at a minimum:
•   Testing responsibility: Identify who is responsible for purchasing and administering testing, as
    well as notification of test results; plans should offer contingencies for continual screening of
    symptoms and temperature checks without testing, if needed.
•   Testing frequency and protocols: Determine testing frequency and process which may include
    plans to test for cause (e.g. symptomatic individuals, close or proximate contacts, international
    travel), plans to test for surveillance to proactively monitor for symptoms of influenza-like illness, as
    well as protocols around group testing.
•   Early warning signs: Define metrics that will serve as early warning signs that positive cases may
    be increasing beyond an acceptable level; define method(s) to monitor against such metrics;
•   Tracing: Consider plans for contact tracing in close coordination with state and local health
    departments using the protocols, training, and tools provided through the New York State Contact
    Tracing Program – an initiative between the Department of Health, Bloomberg Philanthropies, Johns
    Hopkins Bloomberg School of Public Health, and Vital Strategies; and
•   Screening: Develop plans for regular health screening of employees, students, and visitors.


Containment includes plans for how to respond to positive or suspected cases as well as preventative
policies and practices. The following considerations must be included, at a minimum:
•   Isolation: Identify how to isolate symptomatic individuals, both residential and non-residential (as
    applicable). Plans must specifically identify where individuals will be residing (e.g. residence halls,
    hotels, home) throughout the duration of their isolation, as well as the support system that will be
    provided including food, medicine, psychosocial, academic and/or other support, as needed;




                                                                                                                2
     Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 4 of 20



•   Quarantine: Identify how exposed individuals (residential and non-residential) will be quarantined
    away from others, including the support system that will be provided including food, medicine,
    psychosocial, academic and/or other support, as needed;
•   Students confirmed or suspected to have COVID-19: Residential institutions need to include
    plans to monitor and provide medical care and other health services to students who test positive
    and are in isolation, need more advanced medical care, or who are awaiting test results;
•   Hygiene, cleaning and disinfection: Implement strategies for cleaning and disinfection of
    exposed areas and appropriate notification to occupants of such areas; and
•   Communication: Develop plans to share protocols and safety measures taken by the institution.


Shutdown includes contingency plans for decreasing on-campus activities and operations and/or closing
the campus. The following considerations must be included, at a minimum:
•   Operational Activity: Include which operations will be decreased, scaled back, ramped down, or
    shutdown and which operations will be conducted remotely; include process to conduct orderly
    shutdown which may include phasing, milestones, and involvement of key personnel.
•   Move-out: For residential universities, plans need to be put in place for how students would safely
    depart campus. Institutions should consider policies for students who may not be able to depart
    campus quickly (e.g. international students); and
•   Communication: Develop comprehensive plans to communicate internally and externally
    throughout the process.


Higher education institutions involve a variety of activities and should reference relevant “industry-
specific” guidelines provided by the Department of Health – and available on the New York Forward
website – for operations of dining halls, research, office workspaces, transportation, retail stores, and
others, as applicable. Specifically, operations of dining halls and other on-campus food services must
operate in accordance with, “Interim Guidance for Food Services during the COVID-19 Public Health
Emergency.” Research activities must operate in accordance with, “Interim Guidance for Higher Education
Research during the COVID-19 Public Health Emergency.” Administrative functions must operate in
accordance with, “Interim Guidance for Office-Based Work during the COVID-19 Public Health
Emergency.” Transportation services run by the institution must operate in accordance with “Interim
Guidance for Public Transportation Activities during the COVID-19 Public Health Emergency.” Campus
bookstores and other retail locations must operate in accordance with, “Interim Guidance for Retail
Business Activities during the COVID-19 Public Health Emergency.” On-campus gyms and fitness centers
must operate in accordance with forthcoming guidance. Collegiate athletics operated by the institution
must operate in accordance with forthcoming guidance.

These guidelines are minimum requirements only and each institution is free to provide additional
precautions or increased restrictions. These guidelines are based on the best-known public health
practices at the time of publication, and the documentation upon which these guidelines are based can
and does change frequently. The Responsible Parties – as defined below – are accountable for adhering
to all local, state and federal requirements relative to higher education, and auxiliary activities. The
Responsible Parties are also accountable for staying current with any updates to these requirements, and
related guidance as stated above, as well as incorporating same into any higher education activities
and/or Site Safety Plan.


Background

On March 7, 2020, Governor Andrew M. Cuomo issued Executive Order 202, declaring a state of
emergency in response to COVID-19. Community transmission of COVID-19 has occurred throughout


                                                                                                          3
     Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 5 of 20



New York. To minimize further spread, social distancing of at least six feet must be maintained between
individuals, where possible.

On March 20, 2020, Governor Cuomo issued Executive Order 202.6, directing all non-essential businesses
to close in-office personnel functions. Essential businesses, as defined by Empire State Development
Corporation (ESD) guidance, were not subject to the in-person restriction, but were, however, directed to
comply with the guidance and directives for maintaining a clean and safe work environment issued by the
New York State Department of Health (DOH), and were strongly urged to maintain social distancing
measures to the extent possible.

On April 12, 2020, Governor Cuomo issued Executive Order 202.16, directing essential businesses to
provide employees, who are present in the workplace, with a face covering, at no-cost, that must be
used when in direct contact with customers or members of the public during the course of their work.
On April 15, 2020, Governor Cuomo issued Executive Order 202.17, directing that any individual who is
over age two and able to medically tolerate a face-covering must cover their nose and mouth with a
mask or cloth face-covering when in a public place and unable to maintain, or when not maintaining,
social distance. On April 16, 2020, Governor Cuomo issued Executive Order 202.18, directing that
everyone using public or private transportation carriers or other for-hire vehicles, who is over age two
and able to medically tolerate a face covering, must wear a mask or face covering over the nose and
mouth during any such trip. It also directed any operators or drivers of public or private transport to wear
a face covering or mask which covers the nose and mouth while there are any passengers in such a
vehicle. On May 29, 2020, Governor Cuomo issued Executive Order 202.34, authorizing business
operators/owners with the discretion to deny admittance to individuals who fail to comply with the face
covering or mask requirements.

On April 26, 2020, Governor Cuomo announced a phased approach to reopen industries and businesses
in New York in phases based upon a data-driven, regional analysis. On May 4, 2020, the Governor
provided that the regional analysis would consider several public health factors, including new COVID-19
infections, as well as health care system, diagnostic testing, and contact tracing capacity. On May 11,
2020, Governor Cuomo announced that the first phase of reopening would begin on May 15, 2020 in
several regions of New York, based upon available regional metrics and indicators. On May 29, 2020,
Governor Cuomo announced that the second phase of reopening would begin in several regions of New
York. On June 11, 2020, Governor Cuomo announced that the third phase of reopening would begin on
June 12, 2020 in several regions of New York.

On May 8, 2020, Governor Cuomo launched New York's Reimagine Education Advisory Council – made up
of educators, students, parents, and education leaders – to help colleges, universities, and school districts
reimagine teaching and learning as they prepare to reopen while protecting health and safety of students
and educators. The collective expertise and experience of this advisory council helped address key
questions about how to strengthen New York's entire education system and helped inform this guidance.

In addition to the following standards, higher education institutions must continue to comply with the
guidance and directives for maintaining clean and safe work environments issued by DOH.

Please note that where guidance in this document differs from other guidance documents issued by New
York State, the more recent guidance shall apply.


Standards for Responsible Higher Education Activities in New York State

No higher education activities can operate without meeting the following minimum State guidance, as
well as applicable federal requirements, including but not limited to such minimum standards of the
Americans with Disabilities Act (ADA), Centers for Disease Control and Prevention (CDC), Environmental
Protection Agency (EPA), and United States Department of Labor’s Occupational Safety and Health


                                                                                                           4
        Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 6 of 20



Administration (OSHA). The State standards apply to all higher education activities in operation during
the COVID-19 public health emergency until rescinded or amended by the State.

The primary executive/owner/operator of the higher education institution (e.g., university president), or
another party designated by the executive/owner/operator (in either case, "the Responsible Parties"),
shall be responsible for meeting these standards. The designated party can be an individual or group of
individuals responsible for the operations of the higher education institution.

The following guidance is provided to help higher education institutions develop their reopening plans
and is organized around three distinct categories: people, places, and processes.


I. PEOPLE

A. Physical Distancing

•   Responsible Parties should ensure that a distance of at least six feet is maintained among individuals
    while on campus, inclusive of employees and students, to the extent possible and when seated in a
    classroom setting or meeting, unless safety or the core activity (e.g., moving equipment, using an
    elevator, performing a transaction) requires a shorter distance or individuals are of the same
    residence. Any time individuals come within six feet of another person who does not reside in the
    same residence (i.e., roommate), acceptable face coverings must be worn. Individuals should be
    prepared to don a face covering if another person unexpectedly comes within six feet.
    o    Acceptable face coverings are required for individuals who are over the age of two and able to
         medically tolerate such covering.
    o    Acceptable face coverings for COVID-19 include but are not limited to cloth-based face coverings
         (e.g. homemade sewn, quick cut, bandana), surgical masks, and face shields that cover both the
         mouth and nose.
    o    However, cloth, disposable, or other homemade face coverings are not acceptable face coverings
         for workplace activities that typically require a higher degree of protection for personal protective
         equipment (PPE) due to the nature of the work. For those activities, N-95 respirators or other
         PPE used under existing industry standards should continue to be used, as is defined in
         accordance with OSHA guidelines.
    o    This provision should not be construed to require physical distancing among roommates, or
         require face coverings to be worn while inside an individual’s residence. For the purposes of this
         guidance, students who share the same residence (i.e., dormitory room) should be considered
         members of the same household.

•   Responsible Parties are encouraged to modify or reconfigure spaces and/or restrict the use of
    classrooms and other places where students and employees congregate, so that individuals are
    spaced at least six feet apart in all directions (e.g. side-to-side and when facing one another) and are
    not sharing workstations without appropriate cleaning and disinfection between use. When distancing
    is not feasible in public spaces, Responsible Parties must require the use of face coverings or physical
    barriers (e.g. plastic shielding walls, in lieu of face coverings in areas where they would not affect air
    flow, heating, cooling or ventilation, or otherwise present a health or safety risk).
    o    Physical barriers should be put in place in accordance with OSHA guidelines.
    o    Physical barrier options may include strip curtains, cubicle walls, plexiglass or similar materials, or
         other impermeable dividers or partitions.




                                                                                                               5
        Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 7 of 20



•   Responsible Parties should limit gathering in small spaces (e.g. elevators, supply rooms, faculty
    offices) by more than one individual at a time, unless all individuals in such space at the same time
    are wearing acceptable face coverings or are members of the same residence. However, even with
    face coverings in use, occupancy should not exceed 50% of the maximum capacity of the space,
    unless it is designed for use by a single occupant. Responsible Parties should increase ventilation with
    outdoor air to the greatest extent possible (e.g. opening windows and doors) while maintaining
    health and safety protocols. Further, Responsible Parties should take additional measures to prevent
    congregation in elevator waiting areas and limit density in elevators, by, for instance, enabling the
    use of stairs.

•   Where feasible, Responsible Parties should put in place measures to reduce bi-directional foot traffic
    using tape, signs, or other indicators with arrows in hallways, or spaces throughout campus, and post
    signage and distance markers denoting spaces of six feet in all commonly used areas and any areas
    in which lines are commonly formed or people may congregate (e.g., campus centers, libraries,
    classrooms, dining halls, health screening stations).

    o    Responsible Parties may choose to mark six feet distance circles around desks, workstations and
         other common work areas or areas where gathering is likely to occur (e.g. libraries, study
         centers, lawns).

•   Responsible parties should determine which on-campus facilities (e.g., libraries, study lounges,
    recreational facilities) will be closed to the general public (i.e., not students or employees) or offer
    limited, specific hours to members of the general public. Recommended practices for limiting public
    interactions on campus include, but are not limited to:
    o    Limiting visitors to "invited guests" only, who are expected to abide all campus and building
         specific protocols; and
    o    Requiring student/institutional identification (IDs) to enter any on-campus building(s).

•   In consultation with the local health department, Responsible Parties must identify where students
    who are exposed to, or infected with, COVID-19 will be residing and how daily needs (e.g., food,
    medication) will be met if it becomes necessary to have a period of quarantine or isolation.
    Recommended facilities include, but are not limited to:
    o    Reserved residence halls with private bathrooms, if possible, used solely for the purpose of
         isolating or quarantining individuals living on-campus who have, who are suspected to have, or
         who were exposed to COVID-19;
    o    Nearby hotels that are arranged to accommodate individuals who have, who are suspected to
         have, or who were exposed to COVID-19; and/or
    o    Individual student homes, pending the student’s ability to safely get home (e.g., not using mass
         transit) and their home is safe for them to isolate away from other individuals.
    o    Local health departments may, under their legal authority, implement monitoring and movement
         restrictions of COVID-19 infected or exposed persons including home isolation or quarantine
•   Responsible Parties should post signs throughout the institution or campus, consistent with DOH
    COVID-19 signage. Responsible Parties can develop their own customized signage specific to their
    workplace or setting, provided that such signage is consistent with the Department’s signage.
    Signage should be used to remind individuals to:
    o    Stay home if they feel sick.
    o    Cover their nose and mouth with an acceptable face-covering.
    o    Properly store and, when necessary, discard PPE.



                                                                                                               6
        Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 8 of 20



    o    Adhere to social distancing instructions.
    o    Report symptoms of or exposure to COVID-19, and how they should do so.
    o    Follow hand hygiene and cleaning and disinfection guidelines.
    o    Follow respiratory hygiene and cough etiquette.


B. Gatherings in Enclosed Spaces

•   Responsible Parties may choose to use and encourage video or teleconferencing in lieu of in-person
    gatherings (e.g. classes, conferences, office hours) to reduce the density of congregations, per CDC
    guidance “Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus
    Disease 2019 (COVID-19)”. When videoconferencing or teleconferencing is not preferable or possible,
    Responsible Parties may choose to hold classes or meetings in open, well-ventilated spaces and
    ensure that individuals maintain six feet of social distance between one another (e.g. leave space
    between chairs, have individuals sit in alternating chairs).
•   Responsible Parties may consider closing non-essential amenities and communal areas that promote
    gathering or are high-touch (e.g., break areas, communal coffee machines); or providing cleaning
    and disinfecting supplies that may be used by individuals before and after they use the amenity or
    area.
•   Responsible Parties should put in place practices for adequate social distancing in small areas, such
    as restrooms and breakrooms, and should develop signage and systems (e.g. flagging when
    occupied) to restrict occupancy when social distancing cannot be maintained in such areas.
•   Responsible Parties should consider staggering schedules for employees to promote social distancing
    (e.g. coffee breaks, meals, and shift starts/stops).


C. Operational Activity

•   Responsible Parties should consider a mix of traditional in-person and remote classes depending on
    student needs (e.g., vulnerable populations), technological capabilities, and/or immediately following
    historically high-travel periods (e.g., limiting in-person classes during holiday travel periods), among
    other measures to reduce in-person congregation.

•   Responsible Parties should take measures to reduce interpersonal contact and decrease density on
    campus, through methods, such as:
    o    adjusting class or work hours, where appropriate and possible;
    o    limiting in-person presence to only those employees who are necessary to be at the institution;
    o    reducing in-person workforce and increasing remote workforce to accommodate social distancing
         guidelines;
    o    staggering schedules and allowing more time between classes to reduce congestion in walkways
         and buildings; and/or
    o    shifting design of class schedules to create cohorts or sections of students (e.g., A/B schedule or
         course sections) to reduce risk of exposure and transmission among students.

•   When COVID-19 cases develop, Responsible Parties should consider restricting social contact and
    mobility across campus, particularly in affected areas (e.g., shutting down some functions, but
    keeping others open to help contain the spread).




                                                                                                            7
        Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 9 of 20



    o    Responsible Parties may choose to temporarily move all classes where an individual has tested
         positive to remote/virtual format until all contacts can be identified, notified, tested, and cleared.


D. Movement and Commerce

•   Responsible Parties should establish designated areas for pickups and deliveries, limiting contact to
    the extent possible.

•   To the extent feasible, Responsible Parties should limit on-site interactions (e.g., designating
    separate ingress or egress for employees, eliminating bidirectional flow of individuals to the extent
    practicable).



II. PLACES

A. Protective Equipment

•   In addition to the necessary PPE as required for certain workplace activities, Responsible Parties must
    procure, fashion, or otherwise obtain acceptable face coverings and provide such coverings to their
    employees who directly interact with students or members of the public while at work at no cost to
    the employee, pursuant to Executive Order 202.16, as amended.

•   Responsible Parties should have an adequate supply of face coverings, masks and other required PPE
    on hand should an employee need a replacement. Acceptable face coverings include, but are not
    limited to, cloth (e.g. homemade sewn, quick cut, bandana), surgical masks, N95 respirators, and
    face shields.

•   Responsible Parties should advise employees, students, and visitors that they are required to wear
    face coverings in common areas or situations where social distancing may be difficult to maintain,
    such as riding in elevators, entering/exiting classrooms or student centers, and traveling around the
    campus.

•   Face coverings should be cleaned or replaced after use and must not be shared. Please consult CDC
    guidance for additional information on cloth face coverings and other types of PPE, as well as
    instructions on use and cleaning.
    o    Note that cloth face coverings or disposable masks shall not be considered acceptable face
         coverings for workplace activities that require a higher degree of protection for face covering
         requirements. For example, if N-95 respirators are traditionally required for specific activities, a
         cloth or homemade mask would not suffice. Responsible Parties must adhere to OSHA guidelines
         for such safety equipment.

•   Responsible Parties must allow individuals to use their own acceptable face coverings but cannot
    require employees to supply their own face coverings. Further, this guidance shall not prevent
    employees from wearing their personally owned protective coverings (e.g. surgical masks, N95
    respirators, or face shields), as long as they abide by the minimum standards of protection for the
    specific activity. The Responsible Parties may require employees to wear more protective PPE due to
    the nature of their work. Employers should comply with all applicable OSHA standards.

•   Responsible Parties must train employees on how to adequately put on, take off, clean (as
    applicable), and discard PPE, including but not limited to, appropriate face coverings. Such training




                                                                                                              8
    Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 10 of 20



    should be extended to contractors if the Responsible Parties will be supplying the contractors with
    PPE.

•   Responsible Parties should put in place plans to limit the sharing of objects, such as laptops,
    notebooks, touchscreens, and writing utensils, as well as the touching of shared surfaces, such as
    conference tables; or, require employees to perform hand hygiene before and after contact.


B. Hygiene, Cleaning, and Disinfection

•   Responsible Parties must ensure adherence to hygiene and cleaning and disinfection requirements as
    advised by the CDC and DOH, including “Guidance for Cleaning and Disinfection of Public and Private
    Facilities for COVID-19,” and the “STOP THE SPREAD” poster, as applicable. Responsible Parties must
    maintain logs that include the date, time, and scope of cleaning and disinfection. Responsible Parties
    must identify cleaning and disinfection frequency for each facility type and assign responsibility.

•   Responsible Parties should provide and maintain hand hygiene stations around the institution, as
    follows:

    o   For handwashing: soap, running warm water, and disposable paper towels.
    o   For hand sanitizing: an alcohol-based hand sanitizer containing at least 60% alcohol for areas
        where handwashing facilities may not be available or practical.
    o   Make hand sanitizer available throughout common areas. It should be placed in convenient
        locations, such as at building entrances, exits, and points of reception. Touch-free hand sanitizer
        dispensers should be installed where possible.
        ▪ Responsible Parties should place signage near hand sanitizer stations indicating that visibly
          soiled hands should be washed with soap and water; hand sanitizer is not effective on visibly
          soiled hands.
        ▪ Responsible Parties should remind individuals that alcohol-based hand sanitizers can be
          flammable and may not be suitable for certain areas on campus.

    o   Place receptacles around the institution for disposal of soiled items, including paper towels and
        PPE.

•   Responsible Parties may choose to provide appropriate cleaning and disinfection supplies for shared
    and frequently touched surfaces and encourage their employees (or cleaning staff) to use these
    supplies following manufacturer’s instructions for use before and after use of these surfaces, followed
    by hand hygiene.

    o   Consider providing disposable wipes to employees so that commonly used surfaces (e.g.,
        keyboards, desks, remote controls) can be wiped down before and/or after use.
    o   To reduce high-touch surfaces, Responsible Parties should install touch-free amenities such as
        water fountains, trash receptacles, and paper towel dispensers, where feasible.
    o   If installing touch-free amenities is not feasible, Responsible Parties should, at a minimum, make
        hand sanitizer available near high-touch surfaces (e.g. trash receptacles, paper towel
        dispensers).

•   Responsible Parties must conduct regular cleaning and disinfection of the facilities and more frequent
    cleaning and disinfection for high risk areas used by many individuals and for frequently touched
    surfaces. Cleaning and disinfection must be rigorous and ongoing and should occur at least daily, or



                                                                                                              9
    Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 11 of 20



    more frequently as needed. Please refer to DOH’s “Interim Guidance for Cleaning and Disinfection of
    Public and Private Facilities for COVID-19” for detailed instructions on how to clean and disinfect
    facilities.
    o   Responsible Parties must ensure regular cleaning and disinfection of restrooms. Restrooms
        should be cleaned and disinfected more often depending on frequency of use.
    o   Responsible Parties should ensure that materials and tools used by employees are regularly
        cleaned and disinfected using registered disinfectants. Refer to the Department of Environmental
        Conservation (DEC) list of products registered in New York State and identified by the EPA as
        effective against COVID-19. If cleaning or disinfection products or the act of cleaning and
        disinfection causes safety hazards or degrades the material or machinery, Responsible Parties
        must put in place hand hygiene stations between use and/or supply disposable gloves and/or
        limitations on the number of employees using such machinery.
    o   Best practices to implement in residential, shared (i.e., communal) bathrooms include, but are
        not limited to:
        ▪ Installation of physical barriers between showers, toilets, and sinks if six feet of separation is
          not feasible;
        ▪ Use of paper towel dispensers in lieu of air dryers;

        ▪ Where the physical layout of the building permits, designation of communal bathrooms on a
          residential hall floor for use by specific rooms or individuals may limit cross contamination
          and assist with traffic control; and/or
        ▪ Limit storage of personal items within communal bathrooms, particularly if they are shared
          by individuals who are not members of the same residence (i.e., roommates).
    o   Responsible Parties must ensure distancing rules are adhered to by using signage, occupied
        markers, or other methods to reduce restroom occupancy at any given time, where feasible.

•   Responsible Parties must provide for the cleaning and disinfection of exposed areas in the event an
    individual is confirmed to have COVID-19, with such cleaning and disinfection to include, at a
    minimum, all heavy transit areas and high-touch surfaces.

•   Responsible Parties are expected to follow CDC guidelines on “Cleaning and Disinfecting Your Facility”
    if someone is suspected or confirmed to have COVID-19:
    o   Close off areas used by the person who is suspected or confirmed to have COVID-19.
        ▪ Responsible Parties do not necessarily need to close operations, if they can close off the
          affected areas.
    o   Open outside doors and windows to increase air circulation in the area.
    o   Wait 24 hours before you clean and disinfect. If 24 hours is not feasible, wait as long as possible.
    o   Clean and disinfect all areas used by the person suspected or confirmed to have COVID-19, such
        as offices, classrooms, bathrooms, and common areas.
    o   Once the area has been appropriately cleaned and disinfected, it can be reopened for use.
        ▪ Individuals without close or proximate contact with the person suspected or confirmed to
          have COVID-19 can return to work area or resume on-campus activities in the area
          immediately after cleaning and disinfection.




                                                                                                          10
    Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 12 of 20




        ▪ Refer to DOH’s “Interim Guidance for Public and Private Employees Returning to Work
          Following COVID-19 Infection or Exposure” for information on “close and proximate”
          contacts.
    o   If more than seven days have passed since the person who is suspected or confirmed to have
        COVID-19 visited or used the facility, additional cleaning and disinfection is not necessary, but
        routine cleaning and disinfection should continue.
•   Responsible Parties should prohibit shared food and beverages among employees (e.g. buffet style
    meals), unless individuals are members of the same household, and reserve adequate space for
    employees and students to observe social distancing while eating meals.


C. Phased Reopening

•   Responsible Parties must designate a campus safety monitor whose responsibilities include
    continuous compliance with all aspects of the higher education institution’s reopening plan.

•   Responsible Parties are encouraged to phase-in reopening activities to allow for operational issues to
    be resolved before activities return to normal levels. Responsible Parties should consider limiting the
    number of employees, hours, and number of students when first reopening so as to provide
    operations with the ability to adjust to the changes.


D. Communications Plan

•   Responsible Parties must affirm that they have reviewed and understand the state-issued industry
    guidelines and must submit reopening plans, as instructed below, prior to reopening.

•   Responsible Parties should engage with campus community members (e.g., employees, students,
    interested organizations) when developing reopening plans. Plans for reopening should identify the
    groups of people involved and engaged throughout the planning process.

•   Responsible Parties should develop a communications plan for students, parents or legal guardians,
    employees and visitors that includes reopening-related instructions, training, signage, and a
    consistent means to provide individuals with information. Responsible Parties may consider
    developing webpages, text and email groups, and/or social media groups or posts.

•   Responsible Parties should encourage all students, employees, and visitors to adhere to CDC and
    DOH guidance regarding the use of PPE, specifically face coverings when a social distance of six feet
    cannot be maintained, through verbal communication and signage.

•   Responsible Parties should designate points-of-contact or coordinators to be the main contact upon
    the identification of positive cases and who are responsible for subsequent communication.
    Coordinators should be responsible for answering questions from students and employees regarding
    the COVID-19 public health emergency and plans implemented by the institution.
    o   If feasible, coordinators should also work closely with local health departments and other higher
        education institutions to monitor public health conditions and jointly develop monitoring
        strategies.



III. PROCESSES



                                                                                                            11
    Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 13 of 20



A. Screening and Testing
•   Residential higher education institutions may choose to test students, faculty, and/or student-facing
    staff for COVID-19 using a molecular diagnostic test prior to or upon arrival.
    o   It is recommended, at a minimum, that institutions test students who are arriving from other
        states and countries upon arrival.
    o   The best practice is to re-test individuals arriving from other states and countries between 7 to
        14 days after arrival, or upon development of symptoms.
    o   Individuals who become symptomatic, but who have a negative COVID-19 test result should
        continue to stay home or in isolation while they are sick and should consult their health care
        provider about the need for additional testing and when to resume normal activities.

    o   In residential higher education institutions, Responsible Parties should determine whether to
        separate students upon arrival until they can be tested, and test results return negative.

•   Responsible Parties should remain aware that quarantine of students or employees may be required
    after international travel, pursuant to current CDC and DOH guidance.

•   Responsible Parties may consider developing testing systems on campus or self-testing systems, as
    able.

•   Responsible Parties must implement mandatory regular health screening practices of their employees,
    students, and, where practicable, scheduled visitors (e.g., on-campus tour groups), but such
    screening shall not be mandated for delivery personnel.

    o   Employees reporting to work on-campus must be screened on a daily basis.

    o   Students must be screened periodically as determined by the higher education institution but are
        not required to be screened on a daily basis.

    o   Screening practices are recommended to be conducted remotely (e.g., by telephone or electronic
        survey), before the individual reports in-person to the higher education related activity, to the
        extent possible; or may be performed on site.

    o   Screening should be completed using either a digital or in-person questionnaire that determines
        whether the individual has:
        (a) knowingly been in close or proximate contact in the past 14 days with anyone who has
            tested positive for COVID-19 or who has or had symptoms of COVID-19;
        (b) tested positive for COVID-19 in the past 14 days; and/or
        (c) has experienced any symptoms of COVID-19 in the past 14 days.

•   As able, Responsible Parties should consider implementing health screening practices for unscheduled
    visitors (e.g., members of the public allowed to use campus facilities).

•   Refer to CDC guidance on “Symptoms of Coronavirus” for the most up-to-date information on
    symptoms associated with COVID-19.

•   Any individual who screens positive for COVID-19 exposure or symptoms must be immediately sent
    home, to their residence, or to the designated quarantine or isolation location with instructions or
    arrangement for health assessment and testing. Responsible Parties must immediately notify the
    state and local health departments about the case if test results are positive for COVID-19.


                                                                                                            12
    Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 14 of 20



    Responsible Parties should also provide the individual with information on health care and testing
    resources, if applicable.

•   Responsible Parties should designate a central point of contact(s), which may vary by activity,
    location, shift or day, responsible for receiving and attesting to having reviewed all screening
    activities, with such contact(s) also identified as the party for individuals to inform if they later are
    experiencing COVID-19-related symptoms or COVID-19 exposure, as noted on the questionnaire.

•   Responsible Parties must require individuals to immediately disclose if and when their responses to
    any of the aforementioned questions changes, such as if they begin to experience symptoms,
    including during or outside of work hours.

    o   In addition to the screening questionnaire, temperature checks may also be conducted per U.S.
        Equal Employment Opportunity Commission or DOH guidelines. Responsible Parties are
        prohibited from keeping records of employee health data (e.g., the specific temperature data of
        an individual on a given date and time).

•   Responsible Parties must ensure that any personnel performing in-person screening activities,
    including temperature checks, are appropriately protected from exposure to potentially infectious
    employees or visitors entering the facilities. Personnel performing screening activities should be
    trained by employer-identified individuals who are familiar with CDC, DOH, and OSHA protocols.

•   Screeners should be provided and use PPE, including at a minimum, an acceptable face covering or
    mask, and may include gloves, a gown, and/or a face shield.


B. Tracing and Tracking

•   Responsible Parties must notify the state and local health department immediately upon being
    informed of any positive COVID-19 test result by an individual on campus, including employees,
    students, and visitors.

•   In the case of an individual testing positive, Responsible Parties must develop plans with local health
    departments to trace all contacts of the individual, in accordance with the protocols, training, and
    tools provided through the New York State Contact Tracing Program. Confidentiality must be
    maintained as required by federal and state law and regulations. Responsible Parties must cooperate
    with state and local health department contact tracing, isolation, and quarantine efforts.

    o   If feasible, Responsible Parties may offer optional tracing and tracking technology (e.g., mobile
        applications) to streamline contact tracing and communication process among the workforce and
        student body.

    o   Responsible Parties should partner with local health departments to train staff and students to
        undertake contact tracing efforts for on-campus populations, where feasible.

•   State and local health departments will implement monitoring and movement restrictions of COVID-
    19 infected or exposed persons, including isolation or quarantine.

•   Responsible Parties must ensure that reporting plans are in place for individuals who are alerted that
    they have come into close or proximate contact with a person with COVID-19, and have been alerted
    to such exposure via tracing, tracking or other mechanism.

•   Responsible Parties should refer to DOH’s “Interim Guidance for Public and Private Employees
    Returning to Work Following COVID-19 Infection or Exposure” regarding protocols and policies for


                                                                                                                13
    Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 15 of 20



    individuals seeking to return to work or class after a suspected or confirmed case of COVID-19 or
    after individuals have had close or proximate contact with a person with COVID-19.



IV. INSTITUTION PLANS
Responsible Parties must submit an affirmation at the below link that they have read and understand this
guidance. Further, pursuant to this guidance, Responsible Parties must prepare and submit plan(s) for
reopening and operating during the ongoing emergency.

Plans should reflect engagement with campus stakeholders and, in accordance with the minimum
requirements referenced herein, cover: (1) reopening of the campus, (2) monitoring of health conditions,
(3) containment of potential transmission of the virus, and (4) shut down of in-person operations on the
campus, if necessitated by widespread COVID-19 transmission. Responsible Parties must conspicuously
post completed reopening plans for employees and students to access.

Private and other non-public higher education institutions should use the following submission
form link to file their plans with DOH. DOH may require such higher education institutions to modify their
plans, to the extent necessary to ensure compliance with this guidance.

        https://forms.ny.gov/s3/higher-education-reopening

State University of New York (SUNY) and City University of New York (CUNY) institutions
should submit their plans to their respective chancellor’s office and should not use the above submission
form. SUNY and CUNY officials will directly contact each institution regarding their submitted plans.




Additional safety information, guidelines, and resources are available at:

New York State Department of Health Novel Coronavirus (COVID-19) Website
https://coronavirus.health.ny.gov/

Centers for Disease Control and Prevention Coronavirus (COVID-19) Website
https://www.cdc.gov/coronavirus/2019-ncov/index.html

Occupational Safety and Health Administration COVID-19 Website
https://www.osha.gov/SLTC/covid-19/

American College Health Association Website
https://www.acha.org




At the link below, affirm that you have read and understand your obligation to
operate in accordance with this guidance:

        https://forms.ny.gov/s3/ny-forward-affirmation




                                                                                                        14
               Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 16 of 20




  Reopening
  New York
                                                           This guidance is intended to address all types of in-person higher education institutions, including
Higher Education Guidelines                                but not limited to community and junior colleges, universities, graduate and professional schools,
                                                           medical schools, and technical schools. Higher education institutions must develop and submit a
                                                           plan for reopening and operating for the duration of the COVID-19 public health emergency. See
                                                           “Interim COVID-19 Guidance for Higher Education” and “Checklist for Higher Education Institutions
                                                           Reopening Plans” for more information.

                                                           During the COVID-19 public health emergency, all operators of higher education institutions are
                                                           accountable for staying current with any updates to local, state, and federal requirements related
                                                           to higher education and auxiliary activities and incorporating those changes into their operations.
                                                           This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                           regulations, and standards.



                        Mandatory                                                      Recommended Best Practices
  Physical                 Any time individuals come within 6 ft. of another person           Ensure that a distance of at least 6 ft. is maintained
                           who does not reside in the same residence (i.e.,                   among individuals while on campus, inclusive of
  Distancing               roommate), acceptable face coverings must be worn.                 employees and students, to the extent possible and when
                           This provision should not be construed to require                  seated in a classroom setting or meeting, unless safety or
                           physical distancing among roommates or to require face             the core activity (e.g. moving equipment) requires a
                           coverings be worn while inside an individual’s                     shorter distance or individuals are of the same residence.
                           residence.
                                                                                              Modify or reconfigure spaces and/or restrict the use of
                           In consultation with the local health department,                  classrooms and other places where students and
                           identify where students who are exposed to, or infected            employees congregate, so that individuals are at least 6 ft.
                           with, COVID-19 will be residing and how daily needs                apart in all directions (e.g. side-to-side and when facing
                           (e.g. food, medication) will be met if it becomes                  one another) and are not sharing workstations without
                           necessary to have a period of quarantine or isolation.             cleaning and disinfection between use.

                           Reference relevant industry-specific guidelines provided           Consider a mix of traditional in-person and remote classes
                           by the Department of Health – and available on the                 depending on student needs (e.g. vulnerable
                           New York Forward website – for operations of dining                populations), technological capabilities, and/or
                           halls, research, office workspaces, gyms, transportation,          immediately following historically high-travel periods (e.g.
                           retail stores, and other activities, as applicable.                limiting in-person classes during holiday travel periods),
                                                                                              among other measures to reduce in-person congregation.

                                                                                              When COVID-19 cases develop, consider restricting social
                                                                                              contact and mobility across campus, particularly in
                                                                                              affected areas .

                                                                                              Reduce bi-directional foot traffic using tape or signs with
                                                                                              arrows in hallways or spaces throughout campus. Mark 6
                                                                                              ft. distance circles around desks, workstations, and
                                                                                              common areas where gathering is likely to occur (e.g.
                                                                                              libraries, study centers, lawns).

                                                                                              Determine which on-campus facilities (e.g. libraries, study
                                                                                              lounges, recreational facilities) will be closed to the
                                                                                              general public (i.e., not students and employees) or offer
                                                                                              limited, specific hours to members of the general public.

                                                                                              Limit visitors to “invited guests” only, who are expected to
                                                                                              abide by all building/campus protocols, and require
                                                                                              student/institutional IDs to enter on-campus buildings.




                       WEAR A MASK.                        GET        TESTED.                   SAVE LIVES.
               Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 17 of 20




  Reopening
  New York
                                                           This guidance is intended to address all types of in-person higher education institutions, including
Higher Education Guidelines                                but not limited to community and junior colleges, universities, graduate and professional schools,
                                                           medical schools, and technical schools. Higher education institutions must develop and submit a
                                                           plan for reopening and operating for the duration of the COVID-19 public health emergency. See
                                                           “Interim COVID-19 Guidance for Higher Education” and “Checklist for Higher Education Institutions
                                                           Reopening Plans” for more information.

                                                           During the COVID-19 public health emergency, all operators of higher education institutions are
                                                           accountable for staying current with any updates to local, state, and federal requirements related
                                                           to higher education and auxiliary activities and incorporating those changes into their operations.
                                                           This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                           regulations, and standards.



                        Mandatory                                                      Recommended Best Practices
  Physical                                                                                    Stagger schedules to allow more time between classes to
                                                                                              reduce congregation in walkways and buildings.
  Distancing
                                                                                              Shift design of class schedules to create cohorts or
                                                                                              sections of students (e.g. A/B schedule or course sections)
                                                                                              to reduce risk of transmission among students.


  Protective               Any time individuals come within 6 ft. of another person           Put in place plans to limit the sharing of objects, such as
                           who does not reside in the same residence (e.g.                    laptops, notebooks, touchscreens, and writing utensils, as
  Equipment                roommate), acceptable face coverings must be worn.                 well as the touching of shared surfaces, such as
                                                                                              conference tables.
                           Advise employees, students, and visitors that they are
                           required to wear face coverings in common areas or
                           situations where social distancing may be difficult to
                           maintain, such as riding in elevators, entering/exiting
                           classrooms or student centers, and traveling around the
                           campus.

                           Provide face coverings to employees who directly
                           interact with students or members of the public while at
                           work, at no cost to the employee.

                           Train employees on how to adequately put on, take off,
                           clean (as applicable), and discard PPE. See CDC guidance
                           for additional information.


  Hygiene, Cleaning,       Adhere to hygiene, cleaning, and disinfection                      Make hand sanitizer available throughout common areas
                           requirements from the Centers for Disease Control and              and use touch-free dispensers where possible.
  and Disinfection         Prevention (CDC) and Department of Health (DOH) and
                           maintain logs that include the date, time, and scope of            Place receptacles around the institution for disposal of
                           cleaning and disinfection. Identify cleaning and                   soiled items, including PPE.
                           disinfection frequency for each facility type and assign
                           responsibility.                                                    Provide disposable wipes to employees so that commonly
                                                                                              used surfaces (e.g. keyboards, desks, remote controls) can
                           Provide and maintain hand hygiene stations throughout              be wiped down before/after use.
                           the institution, including handwashing with soap,
                           running warm water, and disposable paper towels, as                Install touch-free amenities (e.g. water fountains, trash
                           well as an alcohol-based hand sanitizer containing 60%             receptacles, paper towel dispensers), where feasible.
                           or more alcohol for areas where handwashing is not
                           feasible.




                       WEAR A MASK.                        GET        TESTED.                   SAVE LIVES.
            Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 18 of 20




  Reopening
  New York
                                                         This guidance is intended to address all types of in-person higher education institutions, including
Higher Education Guidelines                              but not limited to community and junior colleges, universities, graduate and professional schools,
                                                         medical schools, and technical schools. Higher education institutions must develop and submit a
                                                         plan for reopening and operating for the duration of the COVID-19 public health emergency. See
                                                         “Interim COVID-19 Guidance for Higher Education” and “Checklist for Higher Education Institutions
                                                         Reopening Plans” for more information.

                                                         During the COVID-19 public health emergency, all operators of higher education institutions are
                                                         accountable for staying current with any updates to local, state, and federal requirements related
                                                         to higher education and auxiliary activities and incorporating those changes into their operations.
                                                         This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                         regulations, and standards.



                      Mandatory                                                      Recommended Best Practices
  Hygiene, Cleaning      Conduct regular cleaning and disinfection of facilities            Best practices to implement in residential, shared
                         and more frequent cleaning and disinfection for high-              (communal) bathrooms include but are not limited to:
  and Disinfection       risk areas used by many individuals and for frequently             • Install physical barriers between showers, toilets, and
  (cont’d)               touched surfaces. Refer to Department of                               sinks if 6 ft. of separation isn’t feasible.
                         Environmental Conservation (DEC) products identified               • Use paper towel dispensers in lieu of air dryers.
                         by the Environmental Protection Agency (EPA) as                    • Where the layout of the building permits, designate
                         effective against COVID-19.                                            communal bathrooms on a residential hall floor for
                                                                                                use by specific rooms or individuals to limit cross
                         Ensure regular cleaning and disinfection of restrooms.                 contamination and assist with traffic control.
                                                                                            • Limit storage of personal items within communal
                         Provide for the cleaning and disinfection of exposed                   bathrooms.
                         areas in the event an individual is confirmed to have
                         COVID-19, with such cleaning and disinfection to
                         include, at a minimum, all heavy transit areas and high-
                         touch surfaces. Refer to CDC guidelines.

  Communication          Affirm you have reviewed and understand the state-                 Engage with campus community members (e.g.
                         issued industry guidelines and submit reopening plans              employees, students, interested organizations) when
                         prior to reopening.                                                developing reopening plans.

                         Conspicuously post completed reopening plans for                   Develop a communications plan for students, parents or
                         employees and students to access.                                  legal guardians, employees, and visitors that includes
                                                                                            reopening-related instructions, training, and signage, and
                                                                                            a consistent means to provide them with information.

                                                                                            Encourage all students, faculty, staff and visitors to
                                                                                            adhere to CDC/DOH guidance regarding the use of PPE,
                                                                                            specifically face coverings, when distance of 6 ft. can’t be
                                                                                            maintained, through verbal communication and signage.

                                                                                            Designate points of contact or coordinators to be the
                                                                                            main contact upon the identification of positive cases and
                                                                                            who are responsible for subsequent communication.
                                                                                            Coordinators should be responsible for answering
                                                                                            questions from students and employees regarding the
                                                                                            COVID-19 public health emergency and plans
                                                                                            implemented by the institution.

                                                                                            If possible, coordinators should also work closely with
                                                                                            local health departments and other higher education
                                                                                            institutions to monitor public health conditions and jointly
                                                                                            develop monitoring strategies.


                      WEAR A MASK.                        GET       TESTED.                   SAVE LIVES.
              Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 19 of 20




  Reopening
  New York
                                                          This guidance is intended to address all types of in-person higher education institutions, including
Higher Education Guidelines                               but not limited to community and junior colleges, universities, graduate and professional schools,
                                                          medical schools, and technical schools. Higher education institutions must develop and submit a
                                                          plan for reopening and operating for the duration of the COVID-19 public health emergency. See
                                                          “Interim COVID-19 Guidance for Higher Education” and “Checklist for Higher Education Institutions
                                                          Reopening Plans” for more information.

                                                          During the COVID-19 public health emergency, all operators of higher education institutions are
                                                          accountable for staying current with any updates to local, state, and federal requirements related
                                                          to higher education and auxiliary activities and incorporating those changes into their operations.
                                                          This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                          regulations, and standards.



                       Mandatory                                                      Recommended Best Practices
  Screening               Implement mandatory health screening practices (e.g.               Test students, faculty, and/or student-facing staff for
                          questionnaire, temperature check) for employees,                   COVID-19 using a molecular diagnostic test prior to or
                          students, and, where practicable, scheduled visitors               upon arrival. If feasible, re-test individuals 7 to 14 days
                          (e.g. on-campus tour groups) asking about, at minimum:             after arrival, or upon development of symptoms.
                          (1) COVID-19 symptoms in past 14 days, (2) positive                • It is recommended, at a minimum, to test students
                          COVID-19 test in past 14 days, and/or (3) close or                     who are arriving from other states/countries upon
                          proximate contact with confirmed or suspected COVID-                   arrival.
                          19 case in past 14 days. Assessment responses must be              • Re-test individuals arriving from other states/
                          reviewed every day and such review must be                             countries 7-14 days after arrival or upon development
                          documented.                                                            of symptoms.
                                                                                             • Individuals who become symptomatic but have a
                          Employees reporting to work on-campus must be                          negative COVID-19 test results should continue to stay
                          screened on a daily basis.                                             home or in isolation while sick and consult their
                                                                                                 health care provider about the need for additional
                          Students must be screened periodically as determined                   testing and when to resume normal activities.
                          by the higher education institution but are not required           • In residential higher education institutions, determine
                          to be screened on a daily basis.                                       whether to separate students upon arrival until they
                                                                                                 can be tested and test results return negative.
                          An individual who screens positive for COVID-19
                          exposure or symptoms must be immediately sent home,                Perform screening remotely (e.g. by telephone or
                          to their residence, or to the designated quarantine or             electronic survey) to the extent possible.
                          isolation location with instructions or arrangement for
                          health assessment and testing.                                     Develop testing systems on campus or self-testing
                                                                                             systems, as able.
                          Immediately notify the state and local health
                          departments of confirmed positive cases.                           Implement health screening practices for unscheduled
                                                                                             visitors (e.g. members of the public allowed to use
                          In the case of an individual testing positive, develop             campus facilities).
                          plans with local health departments to trace all contacts
                          of the individual, in accordance with the New York                 Temperature checks may be conducted per Equal
                          State Contact Tracing Program. Confidentiality must be             Employment Opportunity Commission or DOH guidelines.
                          maintained as required by federal and state law and
                          regulations                                                        Screeners should be provided and use PPE, including at a
                                                                                             minimum, an acceptable face covering.

                                                                                             Offer optional contact tracing and tracking technology
                                                                                             (e.g. mobile applications) to streamline contact tracing
                                                                                             and communication processes among the workforce and
                                                                                             student body.




                      WEAR A MASK.                        GET        TESTED.                   SAVE LIVES.
            Case 1:20-cv-00687-GTS-DJS Document 20-6 Filed 06/29/20 Page 20 of 20




  Reopening
  New York
                                         This guidance is intended to address all types of in-person higher education institutions, including
Higher Education Guidelines              but not limited to community and junior colleges, universities, graduate and professional schools,
                                         medical schools, and technical schools. Higher education institutions must develop and submit a
                                         plan for reopening and operating for the duration of the COVID-19 public health emergency. See
                                         “Interim COVID-19 Guidance for Higher Education” and “Checklist for Higher Education Institutions
                                         Reopening Plans” for more information.

                                         During the COVID-19 public health emergency, all operators of higher education institutions are
                                         accountable for staying current with any updates to local, state, and federal requirements related
                                         to higher education and auxiliary activities and incorporating those changes into their operations.
                                         This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                         regulations, and standards.



                       Mandatory                                     Recommended Best Practices
  Screening (cont’d)                                                        Partner with local health departments to train staff and
                                                                            students to undertake contract tracing efforts for on-
                                                                            campus populations, where feasible.

                                                                            Refer to DOH’s “Interim Guidance for Public and Private
                                                                            Employees Returning to Work Following COVID-19
                                                                            Infection or Exposure” regarding protocols and policies for
                                                                            individuals seeking to return to work or class after a
                                                                            suspected or confirmed case of COVID-19 or after
                                                                            individuals have had close or proximate contact with a
                                                                            person with COVID-19




                       WEAR A MASK.      GET        TESTED.                   SAVE LIVES.
